Case 2:20-cv-09091-PA-AS Document 63-8 Filed 08/23/21 Page 1 of 7 Page ID #:3151




                  EXHIBIT 11




                                                                                164
                                                               De Lilly Decl. Ex. 11
            Case 2:20-cv-09091-PA-AS Document 63-8 Filed 08/23/21 Page 2 of 7 Page ID #:3152


PTO Form 1478 (Rev 9/2006)
OMB No. 0651-0009 (Exp 12/31/2014)


                                     Trademark/Service Mark Application, Principal Register
                                                                   Serial Number: 85726058
                                                                   Filing Date: 09/11/2012


                                                    The table below presents the data as entered.

                                           Input Field                                                     Entered
             SERIAL NUMBER                                                     85726058
             MARK INFORMATION
             *MARK                                                             THRIVE
             STANDARD CHARACTERS                                               YES
             USPTO-GENERATED IMAGE                                             YES
             LITERAL ELEMENT                                                   THRIVE
                                                                               The mark consists of standard characters, without claim to any
             MARK STATEMENT
                                                                               particular font, style, size, or color.
             REGISTER                                                          Principal
             APPLICANT INFORMATION
             *OWNER OF MARK                                                    Ecomundi Ventures, LLC
             *STREET                                                           42 Darrell Place
             *CITY                                                             San Francisco
             *STATE
                                                                               California
             (Required for U.S. applicants)

             *COUNTRY                                                          United States
             *ZIP/POSTAL CODE
                                                                               94133
             (Required for U.S. applicants only)

             LEGAL ENTITY INFORMATION
             TYPE                                                              limited liability company
             STATE/COUNTRY WHERE LEGALLY ORGANIZED                             Connecticut
             GOODS AND/OR SERVICES AND BASIS INFORMATION
             INTERNATIONAL CLASS                                               003
                                                                               Personal care products for cosmetic use, namely, hair
                                                                               shampoos and conditioners, hair styling preparations; body and
                                                         7-30-21               hand washes, soaps and gels; non-medicated skin care
                                              MCINTOSH ECOMUNDI                preparations, namely facial lotions, cleansers and creams, body
                                              Shirley L. CSR No. 13784         lotions, creams and oils for cosmetic use, skin moisturizers;
             *IDENTIFICATION                                                   cosmetic sun care preparations and sunscreens; lip creams and
                                                   Exhibit 95                  balms; antiperspirants and deodorants for personal use; shaving
                                                                               creams and gels; pre-shaving preparations; after shave lotions
                                                                               and creams; non-medicated baby care products, namely baby
                                                                               lotions, creams, body cleansers, shampoos, gels and washes,
                                                                               diaper rash creams and ointments
             FILING BASIS                                                      SECTION 1(b)



                                                                                                                                      165
                                                                                                                     De Lilly Decl. Ex. 11
Case 2:20-cv-09091-PA-AS Document 63-8 Filed 08/23/21 Page 3 of 7 Page ID #:3153


ATTORNEY INFORMATION
NAME                                    John W. Crittenden
ATTORNEY DOCKET NUMBER                  313705-20000
FIRM NAME                               Cooley LLP
STREET                                  777 6th Street NW, Suite 1100
CITY                                    Washington
STATE                                   District of Columbia
COUNTRY                                 United States
ZIP/POSTAL CODE                         20001
PHONE                                   415 693 2090
FAX                                     415 693 2222
EMAIL ADDRESS                           trademarks@cooley.com
AUTHORIZED TO COMMUNICATE VIA EMAIL     Yes
                                        Janet L. Cullum, Anne H. Peck, Peter J. Willsey, Vincent J.
                                        Badolato, Todd S. Bontemps, Bryan J. Boyle, Morgan A.
                                        Champion, Susan Piascik Christoff, Heather Dunn Navarro,
                                        Angela Dunning, Kathryn Duvall, Aaron M. Fennimore,
OTHER APPOINTED ATTORNEY
                                        Ariana Gallisá Hiscott, Brendan J. Hughes, Carolyn V. Juarez,
                                        Nishan Kottahachchi, Katie Krajeck, Lori Mayall, Jeffrey T.
                                        Norberg, John P. Oleksiuk, Kathlyn Querubin, and Karen K.
                                        Won
CORRESPONDENCE INFORMATION
NAME                                    John W. Crittenden
FIRM NAME                               Cooley LLP
STREET                                  777 6th Street NW, Suite 1100
CITY                                    Washington
STATE                                   District of Columbia
COUNTRY                                 United States
ZIP/POSTAL CODE                         20001
PHONE                                   415 693 2090
FAX                                     415 693 2222
EMAIL ADDRESS                           trademarks@cooley.com
AUTHORIZED TO COMMUNICATE VIA EMAIL     Yes
FEE INFORMATION
NUMBER OF CLASSES                       1
FEE PER CLASS                           325
*TOTAL FEE DUE                          325
*TOTAL FEE PAID                         325
SIGNATURE INFORMATION
SIGNATURE                               /Alex G. McIntosh/



                                                                                             166
                                                                            De Lilly Decl. Ex. 11
Case 2:20-cv-09091-PA-AS Document 63-8 Filed 08/23/21 Page 4 of 7 Page ID #:3154


SIGNATORY'S NAME                        Alex G. McIntosh
SIGNATORY'S POSITION                    Chief Executive Officer
DATE SIGNED                             09/11/2012




                                                                                   167
                                                                  De Lilly Decl. Ex. 11
            Case 2:20-cv-09091-PA-AS Document 63-8 Filed 08/23/21 Page 5 of 7 Page ID #:3155

PTO Form 1478 (Rev 9/2006)
OMB No. 0651-0009 (Exp 12/31/2014)




                                     Trademark/Service Mark Application, Principal Register

                                                             Serial Number: 85726058
                                                             Filing Date: 09/11/2012
To the Commissioner for Trademarks:

MARK: THRIVE (Standard Characters, see mark)
The literal element of the mark consists of THRIVE.
The mark consists of standard characters, without claim to any particular font, style, size, or color.

The applicant, Ecomundi Ventures, LLC, a limited liability company legally organized under the laws of Connecticut, having an address of
   42 Darrell Place
   San Francisco, California 94133
   United States


requests registration of the trademark/service mark identified above in the United States Patent and Trademark Office on the Principal Register
established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq.), as amended, for the following:

     International Class 003: Personal care products for cosmetic use, namely, hair shampoos and conditioners, hair styling preparations; body
and hand washes, soaps and gels; non-medicated skin care preparations, namely facial lotions, cleansers and creams, body lotions, creams and
oils for cosmetic use, skin moisturizers; cosmetic sun care preparations and sunscreens; lip creams and balms; antiperspirants and deodorants for
personal use; shaving creams and gels; pre-shaving preparations; after shave lotions and creams; non-medicated baby care products, namely baby
lotions, creams, body cleansers, shampoos, gels and washes, diaper rash creams and ointments
Intent to Use: The applicant has a bona fide intention to use or use through the applicant's related company or licensee the mark in commerce on
or in connection with the identified goods and/or services. (15 U.S.C. Section 1051(b)).


The applicant's current Attorney Information:
   John W. Crittenden and Janet L. Cullum, Anne H. Peck, Peter J. Willsey, Vincent J. Badolato, Todd S. Bontemps, Bryan J. Boyle, Morgan A.
Champion, Susan Piascik Christoff, Heather Dunn Navarro, Angela Dunning, Kathryn Duvall, Aaron M. Fennimore, Ariana Gallisá Hiscott,
Brendan J. Hughes, Carolyn V. Juarez, Nishan Kottahachchi, Katie Krajeck, Lori Mayall, Jeffrey T. Norberg, John P. Oleksiuk, Kathlyn
Querubin, and Karen K. Won of Cooley LLP
   777 6th Street NW, Suite 1100
   Washington, District of Columbia 20001
   United States
The attorney docket/reference number is 313705-20000.
The applicant's current Correspondence Information:
   John W. Crittenden
   Cooley LLP
   777 6th Street NW, Suite 1100
   Washington, District of Columbia 20001
   415 693 2090(phone)
   415 693 2222(fax)
   trademarks@cooley.com (authorized)

A fee payment in the amount of $325 has been submitted with the application, representing payment for 1 class(es).

                                                                     Declaration

The undersigned, being hereby warned that willful false statements and the like so made are punishable by fine or imprisonment, or both, under
18 U.S.C. Section 1001, and that such willful false statements, and the like, may jeopardize the validity of the application or any resulting
registration, declares that he/she is properly authorized to execute this application on behalf of the applicant; he/she believes the applicant to be
the owner of the trademark/service mark sought to be registered, or, if the application is being filed under 15 U.S.C. Section 1051(b), he/she
believes applicant to be entitled to use such mark in commerce; to the best of his/her knowledge and belief no other person, firm, corporation, or


                                                                                                                                   168
                                                                                                                  De Lilly Decl. Ex. 11
        Case 2:20-cv-09091-PA-AS Document 63-8 Filed 08/23/21 Page 6 of 7 Page ID #:3156


association has the right to use the mark in commerce, either in the identical form thereof or in such near resemblance thereto as to be likely,
when used on or in connection with the goods/services of such other person, to cause confusion, or to cause mistake, or to deceive; and that all
statements made of his/her own knowledge are true; and that all statements made on information and belief are believed to be true.

Declaration Signature

Signature: /Alex G. McIntosh/ Date: 09/11/2012
Signatory's Name: Alex G. McIntosh
Signatory's Position: Chief Executive Officer
RAM Sale Number: 2623
RAM Accounting Date: 09/12/2012

Serial Number: 85726058
Internet Transmission Date: Tue Sep 11 15:50:40 EDT 2012
TEAS Stamp: USPTO/BAS-XX.XXX.XX.XXX-2012091115504035
3230-85726058-4907aa97e47411f992f4dbb30f
a268694-DA-2623-20120911143417971173




                                                                                                                                 169
                                                                                                                De Lilly Decl. Ex. 11
Case 2:20-cv-09091-PA-AS Document 63-8 Filed 08/23/21 Page 7 of 7 Page ID #:3157




                                                                                170
                                                               De Lilly Decl. Ex. 11
